[MHM (Final) 31 March, 2017] [Translation] SECURITIES REGISTRATION STATEMENT VANGUARD WELLESLEY ® INCOME FUND 0412136, v0.1 SECURITIES REGISTRATION STATEMENT To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2017 Name of the Registrant Trust: VANGUARD WELLESLEY INCOME FUND Name of Representative: F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 0412136, v0.1 Offering or Sale for Registration Name of the Fund Making Offering or VANGUARD WELLESLEY INCOME FUND Sale of Foreign Investment Fund Securities: Aggregate Amount of Foreign Investment The approximate amount of the limit: U.S.$ 1.0 Fund Securities to be Offered or Sold: billion (approximately ¥ 113.8 billion) Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 113.81 (the mean of the exchange rate quotations by The Bank of Tokyo–Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on January 31, 2017). The same applies hereafter. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. 0412136, v0.1 C O N T E N T S PART I. INFORMATION CONCERNING THE SECURITIES PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND II. MANAGEMENT AND ADMINISTRATION III. FINANCIAL CONDITIONS OF THE FUND IV. SUMMARY OF INFORMATION CONCERNING INVESTMENT TRUST SECURITIES PART III. SPECIAL INFORMATION I. OUTLINE OF THE TRUST II. OUTLINE OF THE OTHER RELATED COMPANIES III. OUTLINE OF SYSTEM OF INVESTMENT TRUSTS IV. MISCELLANEOUS 0412136, v0.1 PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: Vanguard Wellesley Income Fund (the “Fund” or the “Trust”) 2. NATURE OF FOREIGN Investor Shares (the “Shares”) Registered Shares with par value $0.001 per Share INVESTMENT FUND Additional offering type (“ Tsuika gata ”) SECURITIES As to the Shares, there are no credit ratings which have been provided or made available for inspection by any CERTIFICATES: credit-rating firm at the request of the Trust, or which are to be provided or made available for inspection by any credit-rating firm due to the request from the Trust. 3. TOTAL AMOUNT OF The approximate amount of the limit: U.S.$1.0 billion OFFERING PRICE: (approximately ¥ 113.8 billion) Note 1: The Yen amount is translated for convenience at the rate of U.S.$ 1.00 ¥ 113.81 (the mean of the exchange rate quotations by The Bank of Tokyo–Mitsubishi UFJ, Ltd. for buying and selling spot U.S. Dollars by telegraphic transfer against Yen on January 31, 2017). The same applies hereafter. Note 2: The Shares are denominated in U.S.$, the amounts appearing hereinafter are expressed in U.S.$ unless otherwise specifically indicated. Note 3: In this document, money amounts and percentages have been rounded up or rounded down. Therefore, there are cases in which the amount of the “total column” is not equal to the aggregate amount. Also, translation into JPY is made simply by multiplying the corresponding amount by the conversion rate specified and rounded when necessary. As a result, in this document, there are cases in which JPY figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share to be calculated on a Fund Business Day immediately after an application for purchase is received by the Fund. “Fund Business Day” shall mean a day on which the New York Stock Exchange is open for business. The Issue Price is available at the Place of Subscription as set forth in “8. PLACE OF SUBSCRIPTION” below. 5. SALES CHARGE: None. Account Administration Fee at an annual rate of 0.648% (0.60% excluding tax) multiplied by the Shareholder’s - 2 - average account balance shall be assessed upon each Shareholder quarterly in arrears. For Shareholder accounts which are redeemed partially or in full prior to the end of the quarter, the Account Administration Fee shall be charged in proportion to the period in which such shareholder holds the shares and assessed at the time of each redemption. Quarterly assessments shall be net of any fees charged for partial redemptions during the quarter. 6. MINIMUM AMOUNT OR Minimum shares shall be integral multiples of five (5) NUMBER OF SHARES: shares. 7. PERIOD OF SUBSCRIPTION: From: April 1, 2017 (Saturday) To: March 30, 2018 (Friday) Provided that the subscription is handled only on a Fund Business Day when sales handling companies are open for business in Japan, with the exception of a day in which the next business day is a national holiday in Japan. 8. PLACE OF SUBSCRIPTION: Monex, Inc. 2-4, Kojimachi 2-chome, Chiyoda-ku, Tokyo 102-0083, Japan Homepage address: https://www.monex.co.jp/ Tel: 0120-846-365 Mobile/PHS: 03-6737-1666) (Reception time: 8:00 – 17:00 (Weekdays)) (the “Distributor” or the “Sales Handling Company”) (Note) Subscription will be handled at the head office and branch offices of the above-mentioned Sales Handling Company in Japan as well as online. 9. DATE OF PAYMENT: Investors shall pay the Offering Price to the Distributors in Japan within four (4) business days in Japan from and including the day when the Distributors in Japan confirm the execution of the application (the “Trade Date”). The total issue price for each application day for subscription will be transferred in U. S. Dollars by each Distributor in Japan to the Fund’s custodian within one (1) Fund Business Day after the subscription date (“Payment Date”). 10. PLACE OF PAYMENT The subscription is handled at the head office and the branch offices etc. of the Distributor. 11. TRANSFER AGENT Not applicable 0412136, v0.1 - 3 - 12. MISCELLANEOUS (1) There is no deposit for Subscription. (2) Outline of Underwriting, etc. (a) The Distributor undertakes to sell the Shares in accordance with an agreement with The Vanguard Group, Inc. in connection with the sale of the Shares in Japan. (b) During the offering period, each Distributor in Japan will execute or forward the purchase orders and repurchase requests of the Shares received directly to the Fund’s Transfer Agent. ( Note) “Sales Handling Company” means an intermediary financial instruments firm and/or registration agent financial institution which shall conclude the agreement with a distributor concerning agency business of the Shares of the Fund, act as agent for a distributor for subscription or redemption of Shares of the Fund from investors and handle the business, etc. concerning receipt of subscription money from investors or payment of redemption proceeds to investors, etc. (c) The Fund has appointed Vanguard Investments Japan, Ltd. as the Agent Company in Japan. (Note) “Agent Company” shall mean a sales handling company who is a member of the Japan Securities Dealers Association (the “JSDA”) which, under a contract made with an issuer of foreign investment trust securities, makes public the net asset value per share and provides services, including but not limited to, to forward the financial reports or other documents to other sales and repurchase handling companies rendering services related to sales and repurchase of beneficial securities. (3) Method of Subscription: Investors who subscribe for Shares shall enter into an agreement with the Distributor or Sales Handling Company concerning the foreign securities transactions. For this purpose, the Sales Handling Company shall deliver to investors an Agreement of Foreign Securities Transactions Account and investors shall submit to the Sales Handling Company an Application for opening of Transactions Account opened in accordance with such Agreement. The subscription amount shall be paid in Yen in principal and the Yen exchange rate shall be the rate to be determined by the Sales Handling Company based on the foreign exchange rate of the foreign exchange market in Tokyo on the Trade Date of each application. No interest accrues on the subscription money. The subscription amount shall be paid in U.S. Dollars to the Fund’s Custodian by each Distributor on the Payment Date. (4) Offerings other than in Japan: In parallel with the Offering, the Investor Shares are offered in the United States of America. 0412136, v0.1 - 4 - PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND Objects and Basic Nature of the Fund VANGUARD WELLESLEY INCOME FUND seeks to provide long-term growth of income and a high and sustainable level of current income, along with moderate long-term capital appreciation. The Trust was organized as a Delaware corporation in 1968, was reorganized as a Maryland corporation in 1973, and then was reorganized as a Delaware statutory trust in 1998. Prior to its reorganization as a Delaware statutory trust, the Trust was known as Vanguard Wellesley Income Fund, Inc. The Trust is registered with the U.S. Securities and Exchange Commission (the “SEC”) under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Fund is classified as diversified within the meaning of the 1940 Act. The Trust currently offers the Investor Shares of the following fund in Japan: Vanguard Wellesley Income Fund The Trust has the ability to offer additional funds or classes of shares. There is no limit on the number of full and fractional shares that may be issued for a single fund or class of shares. With respect to prescribed authorized number of Shares, the Fund has no cap. History of the Fund September 24, 1968: Organized as a Delaware corporation January 10, 1973: Reorganized as a Maryland corporation January 23, 1998: Execution of the Agreement and Declaration of Trust January 28, 1998: Reorganized as a Delaware statutory trust (formerly as a Delaware business trust) July 19, 2002: Execution of the Amended and Restated Agreement and Declaration of Trust November 19, 2008: Execution of the Amended and Restated Agreement and Declaration of Trust 0412136, v0.1 - 5 - (3) Structure of the Fund (A) Structure of the Fund Related Parties of the Fund (B) Agreements made between the Investment Manager and the Related Companies 0412136, v0.1 - 6 - Assignment Companies Agreements 1. Investment Manager, The Vanguard Group, Investment management and transfer Transfer and Inc. (“Vanguard”) and dividend-paying agency services Dividend-Paying Agent are provided to the Fund under the Fifth Amended and Restated Funds’ Service Agreement (Note 1) dated June 8, 2009 (as amended from time to time). 2. Custodian JPMorgan Chase Custody services to the Fund are Bank provided under a Global Custody Agreement (Note 2) dated June 25, 2001 (as amended from time to time). 3. Investment Advisor Wellington Investment advisory services are Management provided to the Fund under the Company LLP Investment Advisory Agreement (Note 3 ) dated October 1, 2014. 4. Agent Company Vanguard Agent Company Agreement with Investments Japan, respect to the sale of the Fund’s Shares Ltd. in Japan under an Agent Company Agreement (Note 4) dated September 26, 2005 (as amended from time to time). 5. Distributorin Japan Monex, Inc. Forwarding the purchase or repurchase orders for the Shares in Japan under Shares Distribution and Redemption Agreement (Note 5) dated May 1, 2005 (as amended from time to time). (Note 1) “Fifth Amended and Restated Funds’ Service Agreement” shall mean the agreement between the Trust and Vanguard by which the Fund entrusted the powers in respect of management and administration, etc. to Vanguard. (Note 2) “Global Custody Agreement” shall mean the agreement between the Custodian and the Trust by which the Custodian agrees to provide services such as custody of the assets of the Fund. (Note 3) “Investment Advisory Agreement” shall mean the agreement between the Investment Advisor and the Trust by which the Investment Advisor agrees to provide investment advisory services to the Fund. (Note 4)“Agent Company Agreement” shall mean the agreement by which the Agent Company in Japan which was appointed by the Management Company, agrees to distribute the prospectuses regarding the shares of the Fund, publication of the Net Asset Value per Share and the distribution of the documents such as the management reports, etc. to be required in accordance with the provisions of the applicable laws and regulations of Japan and/or the rules of the JSDA. (Note 5)“Shares Distribution and Redemption Agreement” shall mean the agreement by which the Distributors agree, for the purpose of the offering shares in Japan, to distribute shares provided by the Trust. Distribution should be made in the manner consistent with the provisions of the applicable laws and regulations of Japan and the Prospectus. 0412136, v0.1 - 7 - (C) Outline of the Trust Trust Vanguard Wellesley Income Fund 1. Lawof Place of The Trust was organized as a Delaware corporation in 1968, Incorporation reorganized as a Maryland corporation in 1973, and then reorganized as a Delaware statutory trust in January 1998. The Trust is registered with the SEC under the 1940 Act as an open-end management investment company. The Fund is classified as diversified within the meaning of the 1940 Act. 2. Purpose of the Trust The Trust was established to conduct, operate, and carry on the business of a management investment company registered under the 1940 Act through one or more series investing primarily in securities. 3. Amount of Capital Stock Not applicable. 4. History of the Trust September 24, 1968: Organized as a Delaware corporation January 10, 1973: Reorganized as a Maryland corporation January 23, 1998: Execution of the Agreement and Declaration of Trust January 28, 1998: Reorganized as a Delaware statutory trust July 19, 2002: Execution of the Amended and Restated Agreement and Declaration of Trust November 19, 2008: Execution of the Amended and Restated Agreement and Declaration of Trust 5. Major Shareholders As of December 31, 2016, the following owned of record 5 % or more of the outstanding Investor Shares of the Fund: - National Financial Services LLC, Jersey City, NJ (17.68%) - Charles Schwab & Co. Inc., San Francisco, CA (16.14%) 6. Name and Title of Representative F. William McNabb III, Chairman (4) Outline of Laws Regulating the Fund in the Jurisdiction Where Established: The Trust was created under, and is subject to, the General Laws and the common law of the State of Delaware. With respect to its operations, the Fund is also subject to the 1940 Act, as amended, the United States Internal Revenue Code of 1986, as amended, and regulations promulgated under each statute. With respect to the sale of its Shares, the Fund is subject to the Securities Act of 1933, the Securities Exchange Act of 1934, the “Blue Sky” 0412136, v0.1 - 8 - laws (state securities laws of the various states in the United States; hereinafter, the “Blue Sky Law”) and the regulations promulgated under such laws. The substance of the governing law is as follows: a. Delaware Statutory Trust Act (Delaware Code Chapter 38 et seq.) (“Treatment of Delaware Statutory Trusts”) (the “Statutory Trust Act”) NOTE: This chapter was amended, effective 9/1/2002 to change the term “business trust” to “statutory trust”. Chapter 38 provides as follows: Delaware has had in effect since October 1, 1988, the Statutory Trust Act, which expressly recognizes the Delaware statutory trust. The principal purpose of the Statutory Trust Act is to modernize the common law and provide certainty by codifying Delaware law with respect to the use of trusts in business transactions. The Statutory Trust Act permits the trust agreement of a statutory trust to establish whatever rights and obligations of the trustees and of the beneficial owners as are desirable. The voting rights of trustees or beneficial owners, or any class or series thereof, may be expanded, limited or eliminated with respect to virtually any matter relating to the statutory trust. This flexibility provides an advantage over alternative forms of business organizations and common law trusts which often are subject to mandatory provisions. Under the Statutory Trust Act, the beneficial owners of a Delaware statutory trust have the same limitations of personal liability as shareholders of a Delaware corporation. Except to the extent otherwise provided in the trust agreement, a statutory trust is managed by or under the direction of its trustees, who are not liable to the statutory trust or to any beneficial owner for the obligations of the statutory trust. The Statutory Trust Act provides that at least one trustee must be a Delaware resident. However, a trust that is or will become a registered investment company is exempt from this requirement. The duties of the trustees may be specified in the trust agreement. Moreover, the trust agreement may provide for the appointment of managers, employees or other persons to manage the statutory trust with such rights, powers and duties as are set forth herein. To the extent that trustees or other persons who are responsible for managing the statutory trust have duties (including fiduciary duties) and liabilities relating to the statutory trust or to the beneficial owners, such persons’ duties may be expanded or restricted by the trust agreement. In addition, such persons shall not be liable to the statutory trust, any beneficial owner, or any trustee for their good faith reliance on the provisions of the trust agreement. b. Delaware Common Law 0412136, v0.1 - 9 - Common law is a non-statutory law developed through court judgments. Certain legal principles developed through decisions rendered by the courts of the State of Delaware are applicable to Delaware Statutory Trusts and trustees of such trusts. c. Investment Company Act of 1940 The 1940 Act gives the SEC the authority to enforce the 1940 Act’s provisions. The 1940 Act requires an investment company to (i) disclose financial information and fundamental policies, (ii) submit registration statements to the SEC, and (iii) submit and deliver certain reports to the SEC and shareholders. The 1940 Act generally prohibits such companies from changing the nature of their business or other fundamental policies without the approval of the shareholders. The 1940 Act regulates the custody of a fund’s assets and, more generally, a fund's business and conduct. d. Securities Act of 1933 The Securities Act of 1933 (the “1933 Act”) regulates the sales of securities. The 1933 Act requires information with regard to securities being issued or sold to be disclosed by means of a registration statement, including a prospectus. The 1933 Act makes any fraudulent act in connection with the issuance or sale of such securities unlawful. e. Securities Exchange Act of 1934 The Securities Exchange Act of 1934 (the “1934 Act”) regulates the purchase and sale of securities and pertains to continuous disclosure with respect to securities, proxy statements, unlawful use of inside information and other fraudulent conduct. It also includes provisions relating to the securities markets as well as extensive regulations relating to securities dealers. f. The Internal Revenue Code of 1986 (the “Code”) The Code provides for the qualification of a fund to be treated as a regulated investment company. (5) Outline of Disclosure System: (A) Disclosure in the U.S. (i) Disclosure to the SEC 0412136, v0.1 - 10 - The Fund has filed a registration statement with the SEC on Form N-1A; the Fund updates that registration statement periodically in accordance with the 1933 Act and the 1940 Act. (ii) Disclosure to Shareholders In accordance with the 1940 Act, the Fund is required to send to its Shareholders annual and semi-annual reports containing financial information. (B) Disclosure in Japan: (i). Disclosure to the Supervisory Authority (a) Disclosure Required under the Financial Instruments and Exchange Law: When the Trustees intend to offer the Shares of the Fund amounting to 100 million Yen or more in Japan, it shall submit to the Director of Kanto Local Finance Bureau of the Ministry of Finance the securities registration statement . The said documents are made available for public inspection for the investors on the electronic disclosure system (EDINET) concerning the disclosure documents of the Annual Securities Report, etc. under the Financial Instruments and Exchange Law of Japan. The Sales Handling Companies of the Shares shall deliver to the investors “Mandatory Prospectuses” ( Kofu-Mokuromisho in Japanese), which should be delivered to the investors before or at the same time as their application for subscription in accordance with the stipulation of the Financial Instruments and Exchange Law of Japan. In addition, if requested from investors, the Distributor shall deliver to the investors “Prospectuses on Request” ( Seikyu-Mokuromisho in Japanese), which should be delivered to the investors, if they request them in accordance with the stipulation of the Financial Instruments and Exchange Law of Japan. For the purpose of disclosure of the financial conditions, etc., the Trustees shall submit to the Director of Kanto Local Finance Bureau of the Ministry of Finance securities reports within 6 months of the end of each fiscal year, semi-annual reports within 3 months of the end of each semi-annual period and extraordinary reports from time to time when changes occur as to material subjects of the Fund. These documents are available for public inspection for the investors and any other persons who desire on EDINET, etc. (b) Disclosure under the Law Concerning Investment Trusts and Investment Companies: If the Trust conducts business of offering for sale Shares of the Fund, it must file in advance the prescribed matters on the Fund with the Commissioner of Financial Services Agency under the Law Concerning Investment Trusts and Investment Companies (the Law No.198, 1951) (the “Investment Trusts Law”). In addition, if the Trust amends the Amended and Restated Agreement and Declaration of Trust or in certain other prescribed cases, it must file in advance the contents of 0412136, v0.1 - 11 - such changes and the reasons therefor, etc. with the Commissioner of Financial Services Agency. Further, the Trustees must prepare the Mandatory Management Report and the Full Management Report on the prescribed matters concerning the assets of the Fund under the Investment Trusts Law immediately after the end of each calculation period of the Fund and must file such Report with the Commissioner of Financial Services Agency. (ii) Disclosure to Japanese Shareholders: In the case where the Agreement and Declaration Trust is to be amended and the amendment is significant or in certain other prescribed cases, the Trust shall provide in advance a written notice of such amendment and the reasons therefor, etc. to all Japanese Shareholders known to the Distributor in Japan. The Japanese Shareholders will be notified of the material facts which would change their position, including notices from the Management Company, through the Distributor or the Sales Handling Companies. The Japanese Shareholders will be notified of the material facts which would change their position and of notices from the Trustees, through the Sales Handling Companies. The above-described Mandatory Management Report on the Fund will be sent to the Shareholders known in Japan. The Full Management Report (including Annual Financial Report) in the electronic form will be available on the website of the Agent Company or the Distributor. (6) Outline of the Supervisory Authority: The Fund is subject to supervision by the SEC and the securities authorities of the various U.S. states. a. The SEC (i) Acceptance of registration applications (Sections 7 and 8 of the 1940 Act) An investment company must register with the SEC by filing a notification of registration in such form as the SEC shall prescribe. An investment company is deemed to have been registered when it has filed such registration notification with the SEC. After filing the prescribed notification, an investment company must file a registration statement with the SEC. (ii) Suspension or revocation of registration as a registered investment company 0412136, v0.1 - 12 - (Section 8 of the 1940 Act) An investment company may have its registration suspended or revoked by order of the SEC if it fails to submit a registration statement or report or if either is materially defective. (iii) Supervision of changes in trustees and officers (Section 9(b) of the 1940 Act) The SEC can prohibit trustees and officers from serving as such in the event they are found to have willfully violated certain U.S. federal securities laws. (iv) Examination of registration statement (Sections 5, 8 and 10 of the 1933 Act) In order to sell Shares to the public, the Fund must file a registration statement with the SEC and such statement must have become effective. The registration statement is prepared in accordance with Form N-1A and must include the information required by Form N-1A and, more generally, the 1933 Act and rules thereunder. The SEC will examine the registration statement and, if it does not comply with the requirements of Form N-1A, may order its modification or deny its effectiveness. Parts A and B of the Form N-1A registration statement consist of the investment company's prospectus and statement of additional information, respectively. (v) Supervision of the business (Section 12 of the 1940 Act) The SEC regulates the function and activities of investment companies, including such matters as the purchase of securities on margin, short sales of securities, underwriting commitments, acquisition of securities issued by other investment companies, organization of face amount certificate companies, acquisition of voting stock of insurance companies and other matters. (vi) Acceptance of periodic reports (Section 30 of the 1940 Act) The SEC requires all investment companies to submit annual and other reports. The SEC regulates the content of these reports, thereby exercising its supervisory authority. b. State Securities Supervisory Authorities (i) Provisions concerning licenses 0412136, v0.1 - 13 - Most states require brokers, dealers, securities salespersons, and certain investment advisors either to acquire licenses from the state or, at least, to be registered with a state agency. (ii) Provisions concerning registration of securities Each of the 50 states requires notification of the availability of shares upon registration of a fund's shares with the SEC prior to any lawful sale or offer to sell. (iii) Provisions concerning prevention of fraud In general, the Blue Sky Laws provide various sanctions for fraudulent acts in connection with the sale of securities, such as prosecution resulting in a fine and/or imprisonment, injunction, an order requiring payment of the deposit, temporary suspension or revocation of license or registration, and civil liability for damages. 2. INVESTMENT POLICY (1) Investment Objective The Fund seeks to provide long-term growth of income and a high and sustainable level of current income, along with moderate long-term capital appreciation. Principal Investment Strategies The Fund invests approximately 60% to 65% of its assets in investment-grade fixed income securities that the Investment Advisor believes will generate a reasonable level of current income, including corporate, U.S. Treasury, and government agency bonds, as well as mortgage-backed securities. The remaining 35% to 40% of Fund assets are invested in common stocks of companies that have a history of above-average dividends or expectations of increasing dividends. It is important to keep in mind one of the main axioms of investing: generally, the higher the risk of losing money, the higher the potential reward. The reverse, also, is generally true: the lower the risk, the lower the potential reward. As you consider an investment in any mutual fund, you should take into account your personal tolerance for fluctuations in the securities markets. The following sections explain the principal investment strategies and policies that the Fund uses in pursuit of its objective. The Fund’s board of trustees, which oversees the Fund’s management, may change investment strategies or policies in the interest of shareholders without a shareholder vote, unless those strategies or policies are designated as fundamental. Note that the Fund’s investment objective is not fundamental and may be changed without a shareholder vote. Balanced funds are generally investments that seek to provide some combination of income and capital appreciation by investing in a mix of stocks and bonds. Because prices 0412136, v0.1 - 14 - of stocks and bonds can respond differently to economic events and influences, a balanced fund should experience less volatility than a fund investing exclusively in stocks. 0412136, v0.1 - 15 - MARKET EXPOSURE Bonds The Fund invests approximately 60% to 65% of its assets in bonds. The Fund is subject to interest rate risk, which is the chance that bond prices will decline because of rising interest rates. Interest rate risk for the Fund should be moderate because the average duration of the Fund’s bond portfolio is intermediate-term and also because the Fund’s equity portfolio consists primarily of income-generating stocks, which are moderately sensitive to interest rate changes. Although bonds are often thought to be less risky than stocks, there have been periods when bond prices have fallen significantly because of rising interest rates. For instance, prices of long-term bonds fell by almost 48% between December 1976 and September 1981. To illustrate the relationship between bond prices and interest rates, the following table shows the effect of a 1% and a 2% change (both up and down) in interest rates on the values of three noncallable bonds (i.e., bonds that cannot be redeemed by the issuer) of different maturities, each with a face value of $1,000. How Interest Rate Changes Affect the Value of a $1,000 Bond* Type of Bond (Maturity) After a 1% After a 1% After a 2% After a 2% Increase Decrease Increase Decrease Short-Term (2.5 years) $977 $1,024 $954 $1,049 Intermediate-Term (10 years) 922 1,086 851 1,180 Long-Term (20 years) 874 1,150 769 1,328 *Assuming a 4% coupon rate. These figures are for illustration only; you should not regard them as an indication of future performance of the bond market as a whole or the Fund in particular. Also, changes in interest rates may not have as dramatic an effect on the Fund as they would on a fund made up entirely of bonds. Changes in interest rates can affect bond income as well as bond prices. The Fund is subject to income risk, which is the chance that the Fund’s income will decline because of falling interest rates. A fund holding bonds will experience a decline in income when interest rates fall because the fund then must invest new cash flow and cash 0412136, v0.1 - 16 - from maturing bonds in lower-yielding bonds. Income risk for the Fund should be moderate because it seeks to maintain an aggregate intermediate duration. Because bond and stock prices often move in different directions, the Fund’s stock holdings help to reduce—but not eliminate—some of the bond-price fluctuations caused by changes in interest rates. Likewise, stock market volatility may not have as dramatic an effect on the Fund as it would on a fund made up entirely of stocks. Stocks The remaining 35% to 40% of the Fund’s assets are invested in stocks. The Fund is subject to stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. To illustrate the volatility of stock prices, the following table shows the best, worst, and average annual total returns for the U.S. stock market over various periods as measured by the S&P 500 Index, a widely used barometer of U.S. stock market activity. Total returns consist of dividend income plus change in market price. Note that the returns shown do not include the costs of buying and selling stocks or other expenses that a real-world investment portfolio would incur. U.S. Stock Market Returns (1926–2016) 1 Year 5 Years 10 Years 20 Years Best 54.2% 28.6% 19.9% 17.8% Worst -43.1 –12.4 –1.4 3.1 Average 11.9 10.1 10.3 11.0 All market indexes referenced in this document are the exclusive property of their respective owners. The table covers all of the rolling 1-, 5-, 10-, and 20-year periods from 1926 through 2016. You can see, for example, that although the average annual return on common stocks for all of the 5-year periods was 10.1%, average annual returns for individual 5-year periods ranged from –12.4% (from 1928 through 1932) to 28.6% (from 1995 through 1999). These average annual returns reflect past performance of common stocks; you should not regard them as an indication of future performance of either the stock market as a whole or the Fund in particular. Stocks of publicly traded companies and funds that invest in stocks are often classified according to market value, or market capitalization. These classifications typically include small-cap, mid-cap, and large-cap. It is important to understand that, for both companies and stock funds, market capitalization ranges change over time. Also, 0412136, v0.1 - 17 - interpretations of size vary, and there are no “official” definitions of small-, mid-, and large-cap, even among Vanguard fund advisors. The asset-weighted median market capitalization of the Fund’s stock holdings as of September 30, 2016, was $150.8 billion. As of September 30, 2016, the Fund had invested 12.6% of its net assets (and 35.2% of its equity securities) in its top ten stock holdings. Security Selection Wellington Management Company LLP, Investment Advisor to the Fund, invests approximately 60% to 65% of the Fund’s assets in investment-grade bonds and approximately 35% to 40% of the Fund’s assets in dividend-paying common stocks. Although the mix of stocks and bonds varies from time to time, depending on the Investment Advisor’s view of economic and market conditions, generally bonds can be expected to represent at least 60% of the Fund’s holdings. The Fund is run according to traditional methods of active investment management. Securities are bought and sold based on the Investment Advisor’s judgments about companies and their financial prospects and about bond issuers and the general level of interest rates. The Fund is subject to manager risk, which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. In addition, significant investments in the financial and industrial sectors subject the Fund to proportionately higher exposure to the risks of these sectors. Bonds The Investment Advisor selects investment-grade bonds that it believes will generate a reasonable and sustainable level of current income. These may include short-, intermediate-, and long-term corporate, U.S. Treasury, government agency, and asset-backed bonds, as well as mortgage-backed securities. The bonds are bought and sold according to the Investment Advisor’s judgment about bond issuers and the general direction of interest rates, within the context of the economy in general. Although the Fund does not have specific maturity guidelines, the average duration of the Fund’s bond portfolio as of September 30, 2016, was 6.7 years. A breakdown of the Fund’s bond holdings (which amounted to approximately 62% of net assets) as of September 30, 2016, follows: Type of Bond Percentage of Fund’s Bond Holdings Industrial 37.4% Finance 25.4 Treasury/Agency 16.2 0412136, v0.1 - 18 - Utilities 6.5 Other 4.5 Non-U.S. 4.4 Asset-Backed 3.9 Government Mortgage-Backed 1.3 Commercial Mortgage-Backed 0.4 Keep in mind that, because the bond makeup of the Fund can change daily, this listing is only a “snapshot” at one point in time. The Fund is subject to credit risk, which is the chance that a bond issuer will fail to pay interest or principal in a timely manner or that negative perceptions of the issuer’s ability to make such payments will cause the price of that bond to decline. The Investment Advisor purchases bonds that are of investment-grade quality — that is, bonds rated at least Baa3 by Moody’s Investors Service, Inc., or BBB- by Standard & Poor’s — or, if unrated, are determined to be of comparable quality by the advisor. The U.S. government guarantees the timely payment of interest and principal for its U.S. Treasury bonds; many (but not all) agency bonds have the same guarantee. The government does not, however, guarantee its bonds’ prices. In other words, although U.S. Treasury and agency bonds enjoy the highest credit ratings, their prices—like the prices of other bonds in the Fund—will fluctuate with changes in interest rates. While falling interest rates tend to strengthen bond prices, they can cause another sort of problem for bond fund investors—bond calls. The Fund is subject to call risk, which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupon rates or interest rates before their maturity dates. The Fund would then lose any price appreciation above the bond’s call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Fund’s income. Such redemptions and subsequent reinvestments would also increase the Fund’s portfolio turnover rate. For mortgage-backed securities, this risk is known as prepayment risk. Call/prepayment risk should be low to moderate for the Fund because it invests only a limited portion of its assets in callable bonds and mortgage-backed securities. Bond issuers take advantage of falling interest rates by calling corporate bonds. With mortgage-backed securities, it is the mortgage holder—such as the U.S. homeowner—who benefits from lower rates. 0412136, v0.1 - 19 - The Fund is subject to liquidity risk, which is the chance that the Fund may not be able to sell a security in a timely manner at a desired price. Liquidity risk is generally moderate for intermediate-term bonds. Stocks The Fund’s stocks are chosen primarily for their dividend-producing capabilities, but they must also have the potential for moderate long-term capital appreciation. The Investment Advisor looks for stocks of companies that either offer significant dividends now or expect to increase their dividends in the future. This income orientation leads the Fund to invest in stocks with higher-than-market-average dividend yields. As a result, the Fund’s equity holdings are expected to have more of a value orientation than a growth orientation. The Fund is subject to investment style risk, which is the chance that returns from mid-and-large capitalization dividend-paying value stocks will trail returns from the overall stock market. Mid- and large-cap stocks each tend to go through cycles of doing better – or worse – than other segments of the stock market in general. These periods have, in the past, lasted for as long as several years. Historically, mid-cap stocks have been more volatile in price than large-cap stocks because, among other things, mid-size companies are more sensitive to changing economic conditions. TURNOVER RATE Although the Fund generally seeks to invest for the long term, it may sell securities regardless of how long they have been held. The Fund’s average turnover rate for the past five years has been about 53.6%.A turnover rate of 100%, for example, would mean that the Fund had sold and replaced securities valued at 100% of its net assets within a one-year period. The higher turnover rate for the Fund during the fiscal year ended September 30, 2014 was primarily a result of increased transactions related to mortgage-backed securities within the fixed income portion of the Fund. OTHER INVESTMENT POLICIES AND RISKS In addition to investing in bonds and stocks, the Fund may make other kinds of investments to achieve its objective. Although the Fund typically does not make significant investments in non-U.S. securities, it reserves the right to invest up to 25% of its assets in non-U.S. securities, which may include depository receipts. Non-U.S. securities may be traded on U.S. or non-U.S. markets. To the extent that it owns non-U.S. securities, the Fund is subject to country risk and currency risk. Country risk is the chance that world events—such as political upheaval, financial troubles, or natural disasters—will adversely affect the value and/or liquidity of securities issued by companies in non-U.S. countries. In addition, the prices of non-U.S. stocks and the prices of U.S. stocks have, at times, moved in opposite directions. Currency risk is the chance that the value of a non-U.S. investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. 0412136, v0.1 - 20 - The Fund may invest in securities that are convertible into common stocks, as well as invest modestly in collateralized mortgage obligations (CMOs). The Fund may also invest, to a limited extent, in derivatives. Generally speaking, a derivative is a financial contract whose value is based on the value of a financial asset (such as a stock, a bond, or a currency), a physical asset (such as gold, oil, or wheat), a market index (such as the S&P 500 Index), or a reference rate (such as LIBOR). Investments in derivatives may subject the Fund to risks different from, and possibly greater than, those of investments directly in the underlying securities or assets. The Fund’s derivative investments may include bond futures contract, options, straddles, credit swaps, interest rate swaps, total return swaps, and other types of derivatives. The Fund will not use derivatives for speculation or for the purpose of leveraging (magnifying) investment returns. The Fund may enter into non-U.S. currency exchange forward contracts, which are a type of derivative. A non-U.S. currency exchange forward contract is an agreement to buy or sell a currency at a specific price on a specific date, usually 30, 60, or 90 days in the future. In other words, the contract guarantees an exchange rate on a given date. Advisors of U.S. funds that invest in non-U.S. securities can use these contracts to guard against unfavorable changes in currency exchange rates. These contracts, however, would not prevent the Fund’s securities from falling in value as a result of risks other than unfavorable currency exchange movements. CASH MANAGEMENT The Fund’s daily cash balance may be invested in one or more Vanguard CMT Funds, which are very low-cost money market funds. When investing in a Vanguard CMT Fund, the Fund bears its proportionate share of the expenses of the CMT Fund in which it invests. Vanguard receives no additional revenue from Fund assets invested in a Vanguard CMT Fund. TEMPORARY INVESTMENT MEASURES The Fund may temporarily depart from its normal investment policies and strategies when the Investment Advisor believes that doing so is in the Fund’s best interest, so long as the alternative is consistent with the Fund’s investment objective. For instance, the Fund may invest beyond the normal limits in derivatives or exchange-traded funds that are consistent with the Fund’s objective when those instruments are more favorably priced or provide needed liquidity, as might be the case if the Fund is transitioning assets from one advisor to another or receives large cash flows that it cannot prudently invest immediately. In addition, the Fund may take temporary defensive positions that are inconsistent with its normal investment policies and strategies—for instance, by allocating substantial assets to cash equivalent investments or other less volatile instruments—in response to adverse or unusual market, economic, political, or other conditions. In doing so, the Fund may succeed in avoiding losses but may otherwise fail to achieve its investment objective. FREQUENT TRADING OR MARKET-TIMING 0412136, v0.1 - 21 - Background Some investors try to profit from strategies involving frequent trading of mutual fund shares, such as market-timing. For funds holding non-U.S. securities, investors may try to take advantage of an anticipated difference between the price of the fund’s shares and price movements in overseas markets, a practice also known as time-zone arbitrage. Investors also may try to engage in frequent trading of funds holding investments such as small-cap stocks and high-yield bonds. As money is shifted into and out of a fund by a shareholder engaging in frequent trading, a fund incurs costs for buying and selling securities, resulting in increased brokerage and administrative costs. These costs are borne by all fund shareholders, including the long-term investors who do not generate the costs. In addition, frequent trading may interfere with an advisor’s ability to efficiently manage the fund. Policies to Address Frequent Trading The Vanguard funds (other than money market funds and short-term bond funds, but including Vanguard Short-Term Inflation-Protected Securities Index Fund) do not knowingly accommodate frequent trading. The board of trustees of each Vanguard fund (other than money market funds and short-term bond funds, but including Vanguard Short-Term Inflation-Protected Securities Index Fund) has adopted policies and procedures reasonably designed to detect and discourage frequent trading and, in some cases, to compensate the fund for the costs associated with it. These policies and procedures do not apply to Vanguard ETF ® Shares because frequent trading in ETF Shares generally does not disrupt portfolio management or otherwise harm fund shareholders. Although there is no assurance that Vanguard will be able to detect or prevent frequent trading or market-timing in all circumstances, the following policies have been adopted to address these issues: • Each Vanguard fund reserves the right to reject any purchase request
